DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sakakawa (JP 5336577).
 	Regarding claim 1, Sakakawa discloses a seal member g Fig. 3, comprising: a main body elastically deformable by an external force, the main body being disposed between a first member and a second member opposing to each other; and a first seal part h that is formed by being extended in an extending direction of the main body and opposing to the first member in a compression direction of the main body, and is pressed against a sealing surface of the first member to tightly seal between the main body and the first member, wherein the first seal part includes a plurality of protrusions L formed to project toward the first member in the compression direction and to be separated from each other in 
 	Regarding claim 2, Sakakawa discloses a second seal part g Fig. 6 that is formed by being extended in the extending direction of the main body and opposing to the second member in the compression direction, and is pressed against a sealing surface of the second member to tightly seal between the main body and the second member, wherein the second seal part includes a convex face formed to project toward the second member in the compression direction by being curved toward an outer side. 	Regarding claims 3 and 4, Sakakawa discloses wherein the opening S and the housing space V are formed by being extended in the extending direction of the main body g. 	Regarding claims 5-10, Sakakawa discloses wherein the adhesive a is housed in the housing space V while being encapsulated inside a spherical body that is ruptured by an external force, the sealing surface of the first member includes a projection B that is formed by being projected toward the first seal part in the compression direction and extended in the extending direction of the main body, a tip of the projection is located inside the spherical body housed in the housing space in the compression state, and the opening deforms from the closed state to the open state in the compressed state to allow the adhesive to leak from the housing space to the space between the projections neighboring to each other.

 	Regarding claims 16-20, Sakakawa discloses wherein the seal member g is disposed between the first member and the second member opposing to each other to tightly seal between the first member and the second member. 	

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENE G BYRD whose telephone number is (571)270-1824. The examiner can normally be reached Monday-Friday 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on 5712727376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EUGENE G BYRD/Primary Examiner, Art Unit 3675